Citation Nr: 1747178	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-01 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of malaria.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to December 1973, including combat in the Republic of Vietnam (Vietnam) during the Vietnam War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the St. Petersburg, Florida (RO) of the Department of Veterans Affairs (VA).

In November 2016, the Board remanded the Veteran's claim for further evidentiary development and readjudication.  Further development in substantial compliance with the Board's remand instructions has been completed.  The Veteran's appeal has now been returned to the Board for further appellate proceedings.


FINDING OF FACT

The Veteran does not have a current diagnosis of malaria, or any residuals of malaria.  


CONCLUSION OF LAW

The criteria for service connection for malaria have not been met.  38 U.S.C.A. §§ 1110, 1101,1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board and a transcript of the hearing is of record.

In November 2016, this matter was previously before the Board and remanded for further development and adjudication.  The Veteran was provided with a December 2016 VA examination to obtain medical evidence as to the nature and likely etiology of the claimed malaria including residuals of malaria (the report of which have been associated with the claims file).  In compliance with the November 2016 remand directives, a medical professional performed the examination of the Veteran and issued a medical opinion with rationale based on review of claims file, solicitation of history and symptomatology from the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The medical opinion as to the nature and etiology of the claimed disabilities and whether the disability was related to active service or a service-connected disability was provided.  The Board finds that the December 2016 VA examination and opinion are adequate for the purpose of rendering a decision as to the issue on appeal.  Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). (Holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.
	
Malaria

The Veteran contends that he has residuals of malaria that are related to his active duty.  In his substantive appeal, the Veteran stated that he still experienced stomach problems similar to malaria.  The Veteran contends that he was diagnosed and treated for malaria in service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110(West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish direct service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran's service treatment records (STRs) note that in July 1970, he entered into a preventative malaria prophylaxis program that prescribed medications to be taken weekly while the Veteran was in a malaria endemic area for eight weeks.  The Veteran was prescribed medications following his departure from that area, and for eight weeks upon his arrival in the United States.

In a September 1970 examination, the Veteran's clinical evaluation was noted to be normal, with the exception of identifying body marks.  An October 1970 record notes indicated that the Veteran had completed the malaria prophylaxis program.  The Veteran was found to be physically qualified for transfer, and no defects were noted.  In September 1973 STR, the Veteran reported that he had a history of malaria.   Examination noted "no palpable spleen "and CBC peripheral smear showed "no evidence of malaria and the Veteran was assessed with prodromal viral syndrome.

At the Veteran's November 1973 separation examination, all of his systems were noted to be normal, with the exception of a rash over the shoulder, neck, and chest. No significant interval medical events were noted.

The Veteran's service treatment records (STRs) showed no treatment or diagnosis of malaria.  In addition, his private and VA medical records do not show a diagnosis or treatment of malaria.

At his March 2016 Board hearing,  the Veteran testified that in the summer of 1970, he received treatment for malaria at Fire Support Base Ross for several days, was taken aboard the USS Sanctuary for several weeks for treatment, and then at Cam Ranh Bay for six weeks.

Given the Veteran's assertions that he had malaria in service and his allegation that he continued to experience residuals of that disease, the Board remanded the Veteran's claim to obtain a medical opinion.

The Veteran underwent a  December 2016 VA examination for malaria and residuals of malaria.  During the examination, the examiner noted that there was no objective evidence of malaria.  The examiner opined that it is less likely than not that the Veteran has a diagnosis of residuals of malaria that was incurred in or caused by his period in-service.  The examiner also noted that review of his STRs showed no documentation to support that the Veteran was diagnosed with or treated for malaria.  The examiner noted that in an October 1970 in service examination, the Veteran was found to be physically fit and not noted to have malaria.  The examiner also confirmed that the STR's showed that the Veteran received chemoprophylaxis for serving in endemic areas for malaria, which was administered in order to prevent malaria.  Moreover, the  examiner reported that the post-service medical records show no documentation of diagnosis or treatment of malaria for the Veteran.  The examiner opined that the Veteran's presentation, history, laboratory findings, review of records and clinical examination do not support that that the Veteran has malaria currently, or had ever had malaria or residuals of malaria.

The medical opinion dated December 9, 2016, noted that a "smear for malaria parasites was collected and the results was pending.  In April 2017, the examiner provided a medical opinion addendum that included the December 2016 malaria parasite smear results.  The examiner indicated that the results of the blood parasite smear were normal and no parasites were seen.  The examiner opined that the results confirm that the Veteran does not have malaria or its residuals.  The examiner restated the medical opinions previously rendered December 2016, that  "It is less likely than not that the veteran has a diagnosis of residuals of malaria that was incurred in or caused by the service" and  "It is less likely than not that the veteran has experienced any residuals of malaria at any time since he filed his claim in October 2010." 

The VA examiner opined that the Veteran's does not have a current diagnosis of malaria or is inflicted with residuals of malaria.  However, in September 1973, the Veteran's STRs showed that the Veteran presented for treatment for emesis and stated that he had been treated for malaria two years prior.  The record indicates that the medical professional diagnosed the Veteran's with "prodromal viral syndrome" and did not provide a diagnosis of malaria.  The Veteran's presentation at that time is contrary to the evidence of record and clinical examination by the 2016 VA examiner and does not support a diagnosis of malaria.  Furthermore, the Veteran's December 2016 blood parasite smear results were normal and did not show findings of malaria.  

While the Veteran is competent to report that he experienced symptoms of an illness in service, the Board notes that he would not be competent to self-diagnose malaria.  The Board acknowledges the Veteran's own opinion that the asserted illness in service and subsequent attacks of illness over the ensuing decades are related, but the Board finds that the weight of the evidence is against such a finding.  The Board notes that as a lay person, the Veteran does not have the education, training, or experience to diagnose malaria, malaria symptoms, or residuals of malaria.  See Jandreau, supra (lay persons not competent to diagnose conditions such as cancer). "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a); see also Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Thus, the claim must be denied.

The United States Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability. "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  Id. at 225; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).  Here, there is simply no present disability of any kind that exists which can be traced to the Veteran's claimed in-service diagnosis of malaria.

Regardless of whether the Veteran had malaria during service, the weight of evidence, namely medical testing, is against a finding that the Veteran currently has malaria or residuals of malaria.  In this case, the first threshold for service connection has not been met, as the Veteran does not have a current diagnosis of the claimed illness.  Therefore, service connection for malaria is not warranted as a preponderance of the evidence is against the claim.  


ORDER

Service connection for residuals of malaria is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


